Exhibit 21.1 The following is a list of Avalon’s subsidiaries except for unnamed subsidiaries which considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. Subsidiary Name State of Incorporation • American Landfill Management, Inc. Ohio American Construction Supply, Inc. Ohio • American Waste Management Services, Inc. Ohio • American Water Management Services, LLC Ohio • Avalon Golf and Country Club, Inc. Ohio • Avalon Lakes Golf, Inc. Ohio • Avalon Travel, Inc. Ohio • TBG, Inc. Ohio • Avalon Country Club at Sharon, Inc. Pennsylvania • Havana Cigar Company Pennsylvania Parent/subsidiary relationships are indicated by indentations.In each case, 100% of the voting securities of each of the subsidiaries are owned by the indicated parent of such subsidiary.
